Gerald C. Mann




 HonorableR. C. Xusslewhite ~
 DistrictAttorney
 L&kin, Texas

  Dear Sir;                             OpinionNo. O-1087
                                       ,Rer Essentialelementsof
                                            contracltbetweentrus-
                                            tees and teachers.

             Ue are in reoeiptof your letter of June 30, 1939,,whichreads,
  in part, as followsi

                   "The schoolboard, canposedof 8even
              members
                 --.. ofta consolidatedschooldistrict
                        ~~~                      ~.
              in,b@y of this year, eleoteda,sahoolteaoh-
              er,,andentered,themajoiityvote for the
              teaoher in the minutes; Two weeks later the
              same board rescindedits aotioa in electing
              the schoolteaaherand voted to deolarethe
              place vaoant and releasethe teaoher. No
              contractwas exeoutedbetweenthe school
              teacherand the schoolboard and no contract
              has been approvedby the CountySchoolSupsr-
              intendentof this aounty.

                   "Pleaseadviseme at your earliestoon-
              vsnienoeif the teacherreferredto has an en-
              foroeablecontractor if he can oompelthe
              schooltrusteesand County SchoolSuperinten-
              dent to recognizeand approve his emploJrment
              under the ciroumstanaesfor the following
              schoolyear."

           Article 2809, Revised Civil Statutes,1925, relatingto cqmeon
  consolidatedschool districts,containsthe followingprovisionr
                   I(
                    . . . Contra&s betweenthe trustees
              and t,hedistrictsuperintendentand teachers
              shall be in writingand subjectto the approv-
              al of the countysuperintendentof the county
              wherein such distriotis situated."
HonorableB. C. Musslewhite,Rage 2 (o-1087)



           It is essentialto the oonsummation of any oontrad, either
oral or written,that there bs an offer and an acae@r~ce. Theremust
bs mutual assent of the partieswith respsotto the subjectmatter of
the agreementand its essentialterms. 10 Tex. Jur., p. 12, et seq.

             56    C.J., p. 386, Section315 (3) oontainsthe following
statementa

                 "The mere vote of a sohool board in favor
            of employinga certainpersonas teacherdoes
            not aonstitutea contractof employmentof such
            person,but amountsonly to an offer of smploy-
            ment which the board may revokeor oanoelat any
            time before acceptance."

          .In quotingthe foregoingws are not to bs understoodas hold-
ing that under certainoircumstancessuch action of the boardmight or
mightnot constituteau aaceptanoeof sn offer.

           It is our opinionthat a mere eleationof ateaoher at a
sohool board meeting,and entr$ of theeleotion in the minutes,is not
enough,standingalone, to constitutea eontract,whetherwritten or
oral, sinoe this,.tithinitself,is laokingin the essentialelements
of a oontraot. &der the facts stated,no oontraotof employmentwas
ever enteredinto betweenthe sohoolboard and the teacher,and, there-
fore, there is no contrad to be approvedby the oounty superintendent.

                                                Yours very truly *




                                            By -~
                                               s/Ceciii6. C*maak
                                                  Cecil c. Cemmack
                                                         Assistant
Ccc:FGregw

APPROVED   JUL    8,   1939

s/W.F. Moore
FIRSTASSISTAN!!
ATTORNEY   GNNERAL

                                           hpprqed,OpinionComnnittee
                                            ByRWFChairman